Exhibit 10.18




EXTENSION OF REPAYMENT DATE


This Extension of Repayment Date (this “Extension”), dated as of March 9, 2011,
is granted by ENER1, INC., a Florida corporation (the “Lender”), for the benefit
of THINK HOLDINGS AS, a Norwegian limited liability company with the business
register no 992 714 344, and registered address Rolfsbuktveien 4 F, N-1364
Fornebu (“Think Holdings”), THINK GLOBAL AS, a Norwegian limited liability
company with the business register no 989 710 796, and registered address
Rolfsbuktveien 4 F, N-1364 Fornebu (“Think Global”), and THINK NORTH AMERICA,
INC., a Delaware corporation (“Think N.A.”).  Think Holdings, Think Global and
Think N.A. are sometimes each referred to herein as a “Borrower”, and
collectively as the “Borrowers”.


WHEREAS, the Lender and the Borrowers entered into an Amended and Restated
Revolving Line of Credit Agreement (the “A&R LOC Agreement”) dated as of
February 28, 2011;
WHEREAS, pursuant to the A&R LOC Agreement, the Borrowers are required to repay
the entire outstanding principal of and all unpaid interest accrued on the
Credit Line (as defined in the A&R LOC Agreement) on or before March 31, 2011
(the “Repayment Date”); and


WHEREAS, the Lender has agreed to extend the Repayment Date under the A&R LOC
Agreement to May 1, 2011.


In consideration of the agreements herein contained and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Lender and the Borrowers hereby agree as follows:


1.   REPAYMENT DATE.  The Lender and the Borrowers agree that the new Repayment
Date under the A&R LOC Agreement is May 1, 2011.
 
2.   REPAYMENT OF CREDIT LINE.  The Borrowers hereby agree and confirm that all
principal and interest and any other amounts payable by the Borrowers under the
A&R LOC Agreement shall be repaid in full in cash (USD) on or prior to May 1,
2011, unless such amounts are repaid upon such other terms as the Lender may
agree in its sole and absolute discretion.
 
3.   GOVERNING LAW; JURISDICTION. This Extension shall be governed by and
construed under the laws of Norway applicable to contracts made and to be
performed entirely within Norway. Each party hereby irrevocably submits to the
exclusive jurisdiction of the Asker and Bærum District Court for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby, and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.
 


 
 

--------------------------------------------------------------------------------

 
 
4.   ATTORNEYS’ FEES.  In the event of a dispute between the parties relating to
this Extension or the A&R LOC Agreement, the prevailing party shall be entitled
to all reasonable attorneys’ fees and costs incurred in connection with any
trial, arbitration, or other proceeding as well as all other relief granted in
any suit or other proceeding.
 
5.   ENTIRE AGREEMENT.  This Extension shall, together with the A&R LOC
Agreement, constitute the entire agreement between the parties with regard to
the subject matter hereof, superseding all prior agreements or understandings,
whether written or oral, between the parties.  Except as expressly modified by
this Extension, all of the other terms and provisions of the A&R LOC Agreement
remain in full force and effect.  No amendment, modification or other change to
this Extension or waiver of any agreement or other obligation of the parties
under this Extension may be made or given unless such amendment, modification or
waiver is set forth in writing and is signed by each of the parties hereto.
 
6.   COUNTERPARTS.  This Extension may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement. This Extension may be
executed and delivered by e-mail or facsimile transmission.
 
7.   SUCCESSORS AND ASSIGNS.  The terms and conditions of this Extension shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  Nothing in this Extension, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Extension, except as
expressly provided in this Extension.  The Lender may transfer all or part of
its rights and obligations hereunder without any prior notice to the
Borrowers.  Upon such transfer, the rights and obligations of the Lender
hereunder so transferred shall be assigned automatically to the transferee
thereof, such transferee shall thereupon be deemed to be a party to this
Extension as though an original signatory hereto, and the Lender (as transferor)
shall be released of all liability or obligation in connection with this
Extension arising after such assignment.  The Lender shall provide the Borrowers
with written notice of any such transfer and the name and address of such
transferee promptly upon such assignment.
 
8.   HEADINGS.  The headings used in this Extension are used for convenience
only and are not to be considered in construing or interpreting this Extension.
 


 
[Signature Pages to Follow]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Extension of Repayment
Date as of the day and year first above written.
 
ENER1, INC.
 
THINK HOLDINGS AS
                          By:
/s/ Jeffrey Seidel
  By:
/s/ Barry L. Engle
   
Jeffrey Seidel
   
Barry L. Engle
   
Chief Financial Officer
   
Chief Executive Officer
 

 
 

   
THINK GLOBAL AS
                            By:
/s/ Barry L. Engle
   
 
   
Barry L. Engle
   
 
   
Chief Executive Officer
 

 
 

   
THINK NORTH AMERICA, INC.
                            By:
/s/ Barry L. Engle
   
 
   
Barry L. Engle
   
 
   
Chief Executive Officer
 

 